Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Trika (US 2020/0210207).
As per claims 1, 8, 9, 10, Trika teaches a safekeeping device comprising: a case
configured to house a storage device that includes a nonvolatile memory ([0043], lines 1-4; also [0033]) and a processor configured to control electric power so that the electric power is supplied to the nonvolatile memory at a predetermined timing ([0031]).
As per claim 2, Trika teaches wherein the predetermined timing is a timing in a period from when the case houses the storage device to when data of the storage device is changed or lost (see [0027] also fig. 4 wherein IO is the changing of data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trika as applied to claim 1 above, and further in view of Ravid (US 2002/0133747).
As per claim 3, Trika teaches all the limitations of claim 1. Trika does not explicitly teach
wherein the processor is configured to record backup data of data stored in the storage device in a recording medium.
	However, Ravid teaches wherein the processor is configured to record backup data of data stored in the storage device in a recording medium (Abstract).
	It would have been obvious before the effective filing date of the claimed invention to have combined the backup of Ravid with the data in Trika because it ensures instant backup and recovery of data ([0035]).
As per claim 6, Ravid teaches wherein the processor is configured to initialize the data stored in the storage device in a case where the processor records the backup data (Abstract, [0035]).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trika and Ravid as applied to claim 3 above, and further in view of Gu et al. (US 2019/0384938) (hereafter Gu).
As per claim 4, the combination of Trika and Ravid teaches all the limitations of claim 3.
The combination does not explicitly teach wherein the processor is configured to randomly decide a storage area where the processor records the backup data in the recording medium.
	However, Gu teaches wherein the processor is configured to randomly decide a storage area where the processor records data in a recording medium ([0033]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the random placement of Gu with the storing of data of the combination of Trika and Ravid because it ensures efficient and secure data reading and writing (Abstract).
As per claim 5, Gu teaches wherein the processor is configured to recover the data of the storage device from the backup data using a recording medium storing information regarding the storage area randomly decided by the processor as a physical key ([0033], wherein the data storage device holding the backup data holds a key which enables the backup data to be restored).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trika as applied to claim 1 above, and further in view of Le et al. (US 2014/0259153) (hereafter Le).
As per claim 7, Trika teaches all the limitations of claim 1.  Trika does not explicitly 
teach a lock mechanism configured to prevent the storage device from being brought out.
	However, Le teaches a lock mechanism configured to prevent the storage device from being brought out ([0025], [0034]).
	It would have been obvious before the effective filing date of the claimed invention to have combined the lock mechanism of Le with the storage device of Trika because it increases security by preventing unauthorized access ([0003])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Natarajan et al. (US 2019/0034114) teaches background data refresh using a system timestamp in storage devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139